EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kim, Sung-Hoon on 14 February 2022.

The application has been amended as follows: 
In the claims:
Independent claim 1 and independent claim 11 have been amended as follows:

Claim 1. (Currently amended): A method comprising: 
receiving, by a wireless device, an uplink grant message of Physical Uplink Shared Channel (PUSCH) transmission in a Licensed Assisted Access (LAA) cell, comprising: 
a field indicating a number of consecutive uplink subframes allocated for a PUSCH transmission; 

a power control command; 
determining a first transmission power of the PUSCH transmission in each subframe of the consecutive uplink subframes based on the power control command; 
transmitting, using the first transmission power in the PUSCH transmission in 
transmitting, using a second transmission power which does not exceed the maximum allowed power value, the PUSCH transmission in 


Claim 11. (Currently amended): A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive an uplink grant message of Physical Uplink Shared Channel (PUSCH) transmission in a Licensed Assisted Access (LAA) cell, comprising: 
a field indicating a number of consecutive uplink subframes allocated for a PUSCH transmission; 
an assignment of resource blocks corresponding to the consecutive uplink subframes; and 

determine a first transmission power of the PUSCH transmission in each subframe of the consecutive uplink subframes based on the power control command; 
transmit, using the first transmission power in the PUSCH transmission in 
transmitting, using a second transmission power which does not exceed the maximum allowed power value, the PUSCH transmission in 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach, or fairly suggest, the combination of elements, in the claims. Additionally, see the entire prosecution history, regarding how the claims distinguish themselves over the prior art.
E.g. see the remarks, filed 01/14/2022, page 10, first paragraph. 
In independent claim 1, lines 13-16, 18-19, “each subframe” has the antecedent basis, and is the abbreviation for “each subframe of the consecutive uplink subframes” in line 10. (Same interpretation also applies to independent claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/24/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465